Case 18-50636   Doc 35   Filed 10/02/18   Page 1 of 11
Case 18-50636   Doc 35   Filed 10/02/18   Page 2 of 11
Case 18-50636   Doc 35   Filed 10/02/18   Page 3 of 11
Case 18-50636   Doc 35   Filed 10/02/18   Page 4 of 11
Case 18-50636   Doc 35   Filed 10/02/18   Page 5 of 11
Case 18-50636   Doc 35   Filed 10/02/18   Page 6 of 11
Case 18-50636   Doc 35   Filed 10/02/18   Page 7 of 11
Case 18-50636   Doc 35   Filed 10/02/18   Page 8 of 11
                      Case 18-50636             Doc 35     Filed 10/02/18   Page 9 of 11
                                UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF NORTH CAROLINA
                                     WINSTON-SALEM DIVISION


  In re:
  Terry Ray Crotts and
  Rebecca Ann Crotts,                                         Case No.: 18-50636

  Soc. Sec. Nos. xxx-xx-0438 & xxx-xx-4581                    Chapter 13
  Mailing Address: 3260 Young Road, Lexington, NC 27292-
                                                  Debtors.


                    AFFIDAVIT REGARDING SERVICE OF AMENDED PLAN

 I, Angel West, certify that on 10/2/18, a copy of the Amended Chapter 13 Plan was served on each
 of the following creditors:By regular, first class United States mail, postage fully pre-paid, upon
 the following creditors:

 All creditors set forth on the attached mailing matrix. (updated to include the mailing address
 listed on any and every proof of claim already filed in this case)

 Under penalty of perjury, I declare that the foregoing is true and correct.

 Dated: 10/2/18

                                                         /s Angel West
                                                         Angel West
CertificateOfServiceAmended.wpt (rev. 7/5/18)
                                Case 18-50636    Doc 35      Filed 10/02/18   Page 10 of 11

                                                                                 AmerAssist A/R Solutions, Inc.
Allied Financial                         Allied Financial
                                                                                 445 Hutchinson Avenue
1111-B Yadkinville Road                  1111-B Yadkinville RD
                                                                                 Suite 500
Mocksville, NC 27028                     Mocksville, NC 27028
                                                                                 Columbus, OH 43235


Applied Bank                             ARC Management Group, LLC
                                                                                 Aspen National Collections
Bankcard Center                          1825 Barrett Lakes Boulevard
                                                                                 Post Office Box 5129
PO box 11170                             Suite 505
                                                                                 Spring Hill, FL 34611
Wilmington, DE 19850-1170                Kennesaw, GA 30144-7518


                                         Capital One Auto Finance
                                                                                 Capital One Auto Finance **
Capital One                              C/O Secretary of State
                                                                                 Attn: Managing Agent or Officer
Post Office Box 71083                    Attn: Officer or Managing Agent
                                                                                 4515 N Sante Fe Ave., Dept APS
Charlotte, NC 28272                      2 South Salisbury Street
                                                                                 Oklahoma City, OK 73118
                                         Raleigh, NC 27601


Country Door                             Credit One Bank                         Davidson County Tax Collector****
1112 7th Avenue                          585 S. Pilot Street                     PO Box 1577
Monroe, WI 53566-1364                    Las Vegas, NV 89119                     Lexington, NC 27293


                                         Federal Financial Services
Dish Network                                                                     Federal Financial Services, Inc.
                                         C/O Ralph Williams
c/o GC Services                                                                  Attn: Managing Agent or Officer
                                         Attn: Officer or Managing Agent
6330 Gulfton                                                                     3736 North Patterson Avenue
                                         116 East Market Street
Houston, TX 77081                                                                Winston Salem, NC 27105
                                         Elkin, NC 28621


Financial Data Systems, LLC
                                         First Premier Bank                      Internal Revenue Service (MD)**
1638 Military Cutoff Road
                                         3820 North Louise Avenue                Post Office Box 7346
Suite 201
                                         Sioux Falls, SD 57107                   Philadelphia, PA 19101-7346
Wilmington, NC 28403


                                                                                 Lexington Memorial Hosptial
Interstate Credit Collections            Jennifer Hedrick                        C/O Wallace McLain Jr.
711 Coliseum Plaza Court                 618 Regents Center Circle               Attn: Officer or Managing Agent
Winston Salem, NC 27106                  Lexington, NC 27295                     250 Hospital Drive
                                                                                 Lexington, NC 27292


                                         NC Department of Justice
Merrick Bank                                                                     North Carolina Dept. of Revenue**
                                         for NC Department of Revenue
Post Office Box 30537                                                            Post Office Box 1168
                                         Post Office Box 629
Tampa, FL 33630-3537                                                             Raleigh, NC 27602-1168
                                         Raleigh, NC 27602-0629



Novant**                                 Piedmont Triad Anesthesia PA            Rushmore Service Center
PO Box 602584                            145 Kimel Park Drive, Suite 100         Post Office Box 5507
Charlotte, NC 28260-2584                 Winston Salem, NC 27103                 Sioux Falls, SD 57117-5507



State Employees' Credit Union****        State Employees' Credit Union****
                                                                                 Surgical Specialists of NC, PA
Attn: Officer                            Attn: Managing Agent or Officer
                                                                                 Post Office Box 33369
Post Office Box 25279                    Post Office Box 25279
                                                                                 Charlotte, NC 28233
Raleigh, NC 27611                        Raleigh, NC 27611
                                     Case 18-50636    Doc 35      Filed 10/02/18   Page 11 of 11

                                              Triad Radiology Associates              U.S. Attorney General
Thomasville Emergency Physcians
                                              Post Office Box 1259                    U.S. Department of Justice
2000 Frontis Plaza Blvd.
                                              Dept # 88680                            950 Pennsylvania Ave. NW
Winston Salem, NC 27103
                                              Oaks, PA 19456                          Washington, DC 20530-0001


                                                                                      Wells Fargo Home Mortgage**
US Attorney's Office (MD)**                   Wake Forest Baptist Health              C/O Secretary of State
101 S. Edgeworth Street, 4th floor            Post Office Box 751727                  Attn: Officer or Managing Agent
Greensboro, NC 27401                          Charlotte, NC 28275                     2 Salisbury Street
                                                                                      Raleigh, NC 27601

Wells Fargo USA Holdings, Inc.
                                              Windstream
Default Document Processing                                                           Woodforest National Bank*
                                              Attn: Support Services
Attn: Managing Agent or Officer                                                       251 Premier Blvd
                                              1720 Galleria Boulevard
1000 Blue Gentian RD., N9286-01Y                                                      Roanoke Rapids, NC 27870
                                              Charlotte, NC 28270
Eagan, MN 55121-7700
